Citation Nr: 1632904	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-25 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability ("TDIU") due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1965 to February 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   In April 2009, the RO denied a disability rating in excess of 20 percent for service-connected diabetes mellitus, type 2, with erectile dysfunction ("diabetes mellitus").  The RO reaffirmed that decision in June 2009.  The Veteran submitted a notice of disagreement in August 2009.  

In May 2010, the Veteran requested a Board hearing; however, in June 2011, he requested that his hearing be cancelled and did not report for the scheduled hearing.  

In January 2014, the Board denied an increased rating for diabetes mellitus; determined that the issue of entitlement to a total disability rating based on individual unemployability ("TDIU") had been raised by the record in light of Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU issue for development, to include obtaining a VA medical opinion as to the effects the Veteran's service-connected diabetes mellitus had on his ability to maintain employment consistent with his education and occupational experience.  Such an opinion was associated with the claims file in February 2015.  

Although the Veteran has not submitted a new claim for increased rating for diabetes, as discussed below, he has submitted a medical opinion indicating that there has been an increase in the disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its previous remand, the Board limited the issues for consideration in determining entitlement to TDIU to diabetes with erectile dysfunction.  The Veteran has additional service connected disabilities, including coronary artery disease and peripheral neuropathy.  Since the prior remand the United States Court of Appels for Veteran's Claims (Court) held in an analogous situation that in adjudicating entitlement to combined extraschedular ratings, the Board was required to consider all service connected disabilities and not just those perfected on appeal.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  The logic of the Yancy decision would dictate that the Board consider all service connected disabilities in adjudicating the Veteran's entitlement to TDIU.

A February 2015 VA examiner provided a negative opinion in regards to the Veteran's claim for TDIU based on diabetes mellitus.  An opinion is needed as to the impact of all of the service connected disabilities.  Moreover, in January 2016, one of the Veteran's private doctors provided a letter, reporting that the Veteran had diabetes mellitus, type 1 with neuropathy, hypertension, hypogonadism and hyperlipidemia.  He stated that the Veteran was currently on several ant-diabetic medications, insulin and a restricted diet.  He also reported that the Veteran had to regulate his activities with avoidance of strenuous occupational and recreational activities.  He opined that because of these issues, the Veteran was currently "disabled."  The evidence of worsening warrants a new examination.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to authorize VA to obtain all non-VA records of treatment for his service connected disabilities, including records of the treatment reported by the private physician in January 2016. TDIU.  

The Veteran may obtain and submit the records himself.  

2.  Invite the Veteran to complete an Application for Increased Compensation Based on Unemployability or its equivalent.  

3.  Obtain all outstanding VA treatment records.

4.  Obtain an opinion as to the impact of the Veteran's service-connected disabilities, on the Veteran's ability to engage in employment for which he would otherwise be qualified.  The examiner should review the claims file and provide reasons for the opinion.

5.  If there is any period when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer the case to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2015). 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

